Citation Nr: 0709488	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for arthritis of the 
right hand, right shoulder, spine, and right leg, claimed as 
secondary to a service-connected right elbow disorder.

3.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected post-traumatic stress 
disorder.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder.

5.  Entitlement to an increased rating for post-operative 
residuals of a right elbow injury, currently rated as 20 
percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963.  He also had periods of active duty for training with 
the Army National Guard between June 1960 and October 1961, 
and with the Army Reserves from October 1963 to November 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).   

The claims for secondary service connection for hypertension 
and headaches, the claim for an increased rating for a right 
elbow injury and the claim to a total rating based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has malaria.

2.  The veteran's arthritis of the right hand, right 
shoulder, spine, and right leg is not shown to have been 
caused or aggravated by service-connected postoperative 
residuals of a right elbow injury.  


CONCLUSIONS OF LAW

1.  Malaria not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  Arthritis of the right hand, right shoulder, spine, and 
right leg was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2001, November 2002, June 2003, October 
2006, and January 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial duty to assist letter was 
provided prior to the adjudication of the claims.  In 
addition, the letters adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  Notice in this case also included information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Malaria.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If malaria is manifest within a 
year after tropical service, the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service records reflect 
that he had service in Thailand.  A service record dated July 
20, 1962 reflects that he had a headache, diarrhea, fever and 
pain in the stomach, knees, and back.  The impression was 
probably malaria.  He was admitted for treatment, but a 
malaria smear was unsatisfactory.  On the third day, he was 
feeling well with no symptoms.  He was discharged from the 
hospital on July 24 on no medications.  A service laboratory 
report which is undated indicates that a malaria smear was 
negative.  

The report of a medical history given by the veteran in 
October 1963 does not contain any mention of malaria.  It was 
noted that he denied a history of having night sweats.  The 
report of a medical examination conducted at that time was 
also normal except for notation pertaining to the veteran's 
now service-connected right elbow injury.

The evidence also includes the report of a hospital summary 
which is undated, but which reflects that the veteran was 25 
years old, and the record therefore would date from 
approximately 1967 or 1968.  The report reflects that the 
veteran suddenly developed a 104 degree fever the previous 
day, and he gave a history of having previously had "jungle 
fever" in service.  He recounted that he had been in good 
health since that prior episode, but now had marked muscular 
distress in his entire body and acute distress in his chest.  
The impression was acute febrile illness etiology at present 
undetermined.  The veteran's fever went down and he was 
discharged on an antibiotic.    

Regardless of whether or not the veteran had malaria in 
service or in the late 1960's, the Board finds that there is 
no evidence that the veteran currently has malaria.    The 
veteran's recent medical treatment records have been 
obtained, and they do not contain a diagnosis of malaria.  
Numerous VA treatment records dated from the year 1998 and 
later are completely negative for references to malaria, 
other than to note the history of the disorder during 
service.  A treatment record dated in November 2000 reflects 
that the veteran reported a history of having fevers since 
service and requested an exam.  He reported that he had had 
none recently and no diagnosis had been made.  It was noted 
that he was seeking disability compensation.  On examination, 
his temperature was 97.1.  Malaria was not diagnosed.  

A VA treatment record dated in October 2006 reflects that the 
veteran reported multiple complaints, including having a low 
grade fever.  He reportedly had a past history of jungle 
fever and ? malaria.  The temperature on examination was 
97.7.  Following examination, the examiner noted that the low 
white blood count was low.  Again, malaria was not diagnosed.  

In reviewing the evidence, the Board notes that although the 
veteran's service medical records show that he was treated 
for possible malaria, the records also show that the 
disorder, if ever present, resolved.  There are no subsequent 
service medical records showing a recurrence of malaria.  In 
addition, there is no post service medical evidence 
pertaining to malaria.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although the veteran 
has expressed his own opinion during his testimony in October 
2006 that his malaria occasionally recurs, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that malaria was not 
incurred in or aggravated by service.

II.  Entitlement To Service Connection For Arthritis Of The 
Right Hand,
 Right Shoulder, Spine, And Right Leg, Claimed As Secondary
 To A Service-Connected Right Elbow Disorder.

The Board notes that the veteran does not contend, and there 
is no evidence that arthritis of the right hand, shoulder, 
spine or right leg was present during service or within the 
first year after service.  The veteran's only contention is 
the he has arthritis in these joints secondary to a service-
connected disability.  Service connection has been previously 
established for, among other disabilities, post operative 
residuals of a right elbow injury.  

During a hearing held in October 2006, the veteran testified 
as to his belief that arthritis from that service connected 
elbow injury had metastasized to the other joints.   

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his service-connected right 
elbow disorder had caused his arthritis of other joints.  
However, the Board notes that the veteran is not competent, 
as a lay person, to make such a medical judgment. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  No 
relevant medical evidence has been presented on the issue of 
secondary service connection.  Thus, there is no basis to 
conclude that a secondary relationship exists.  The Board 
notes that the theory that the arthritis metastasized to 
other joints lacks support as the arthritis in the elbow 
resulted from trauma rather than from any infections disease 
process which could spread.  Therefore, the Board concludes 
that arthritis of the right hand, right shoulder, spine and 
right leg was not proximately due to or the result of a 
service-connected disability.  


ORDER

1.  Service connection for malaria is denied.

2.  Service connection for arthritis of the right hand, right 
shoulder, spine, and right leg, claimed as secondary to a 
service-connected right elbow disorder, is denied.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board has noted that the veteran was 
afforded a joints examination by the VA in July 2003; 
however, a more current examination is needed to allow proper 
assessment of the current severity of the disorder.  In light 
of this factor, the Board concludes that an additional 
examination is warranted for the purpose of obtaining a more 
fully informed opinion.  

The Board also notes that the veteran's PTSD examination of 
February 2006, which resulted in a diagnosis of PTSD, did not 
include any opinion regarding the likelihood that the 
veteran's claimed headaches and hypertension are secondary to 
the service-connected PTSD.  Additional examinations would 
allow an opportunity to obtained opinions regarding the 
etiology of these disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of his service-
connected disability of the right elbow 
and the effect of his service-connected 
disabilities on his ability to engage in 
activities of employment.  All required 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected disorders.  
The examiner should attempt to quantify 
the degree of additional impairment, if 
any, due to pain, during flare-ups or 
with extended use.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The 
examiner should state the range of motion 
of the veteran's elbow, in degrees, 
noting the normal range of motion.  

The examiner should identify the 
limitations on activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disabilities upon his ordinary activity.  
The examiner should offer an opinion as 
to the extent to which the service-
connected disabilities impair the 
veteran's ability to engage in gainful 
employment.  A complete rationale should 
be provided for all opinions offered.  

2.  The veteran should be afforded a VA 
hypertension examination for the purpose 
of determining the etiology of any current 
hypertension.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should specifically address 
whether the veteran's service-connected 
disabilities, particularly his post-
traumatic stress disorder, caused or 
aggravated the hypertension.

3.  The veteran should be afforded a VA 
headaches examination for the purpose of 
determining the etiology of any current 
headache disorder.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should specifically address 
whether the veteran's service-connected 
disabilities, particularly his post-
traumatic stress disorder, caused or 
aggravated the claimed headaches.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, they should be returned, 
along with the claims file, for immediate 
corrective action.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board will defer consideration of the claim for a total 
disability rating pending completion of the foregoing 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


